United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1477
Issued: October 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2013 appellant filed a timely appeal from the January 3, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a traumatic injury in the
performance of duty on September 21, 2011.
FACTUAL HISTORY
On October 5, 2011 appellant, then a 62-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a hip injury in the performance of duty on
1

5 U.S.C. § 8101 et seq.

September 21, 2011. His injury occurred as he aided in the arrest of an individual he pushed
against a wall. Appellant’s hip began to hurt several days later.
On October 12, 2011 OWCP requested additional medical evidence from appellant. It
noted that he had not submitted any medical evidence with his claim form. OWCP afforded
appellant 30 days to submit additional evidence.
In response, appellant submitted an October 11, 2011 prescription slip from
Dr. Michelle D. Harris, an internist, who diagnosed left hip strain and prescribed physical
therapy. Appellant also submitted notes from John T. Comerouski, a physical therapist. On
October 24, 2011 Mr. Comerouski advised Dr. Harris of appellant’s statement of the events that
led to his injury. Appellant reported that on September 21, 2011 he was arresting an individual
and twisted suddenly, feeling a pull on the outside of his left hip region that extended along the
lateral leg to his knee. He reported that his symptoms had been variable day-to-day, but the left
hip was painful every day.
By decision dated November 17, 2011, OWCP denied appellant’s claim, finding that the
medical evidence was not sufficient to support that his left hip condition was causally related to
the September 21, 2011 employment incident.
On December 15, 2011 appellant requested review of the written record by an OWCP
hearing representative.
In an attending physician’s report dated October 12, 2011, Dr. Harris noted that appellant
stated that his injury occurred when he attempted to subdue an assailant and fell to the ground.
She diagnosed appellant with left hip strain and low back pain, noting upon examination that he
experienced pain with flexion and abduction. Dr. Harris checked a box indicating that the
condition was caused or aggravated by an employment activity, noting that appellant “fell while
subduing suspect.” In a work capacity evaluation dated October 21, 2011, she outlined work
restrictions including limitations on sitting, walking, bending, squatting and stooping. Dr. Harris
did not address whether appellant’s injuries were work related.
In a November 17, 2011 job offer from the employing establishment, the employing
establishment offered appellant a temporary-duty assignment with work restrictions including no
heavy lifting, no excessive bending and no prolonged standing.
In a December 1, 2011 addendum, Mr. Comerouski recommended a plan of physical
therapy treatment for appellant on a basis of two to three visits per week over a four- to six-week
period. This would be followed by a reevaluation by Dr. Harris who signed the addendum and
indicated that she agreed with the proposed plan of care.
Appellant also submitted a letter dated December 7, 2011 with an illegible signature,
written on Dr. Harris’s letterhead. The letter stated that appellant was undergoing physical
therapy and that he would need at least six to eight weeks and follow-up visits, with a
reevaluation of his condition to occur in February 2012.
By decision dated January 3, 2013, an OWCP hearing representative affirmed the
November 17, 2011 decision. He found that Dr. Harris had not provided an accurate factual
2

history of the claimed injury. The hearing representative noted that the medical evidence
provided by Dr. Harris included a description in which appellant had fallen to the ground as the
mechanism of injury. This was not consistent with appellant’s description on his Form CA-1,
which described the mechanism of injury as pushing an individual against a wall in the course of
an arrest.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 The weight of the medical evidence is determined by its reliability, its probative

2

5 U.S.C. §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

7

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.8
ANALYSIS
Appellant alleged that on September 21, 2011 he sustained a hip injury when he aided in
the arrest of an individual that he pushed against a wall. OWCP accepted that the September 21,
2011 incident occurred as described. It denied the claim, finding that the medical evidence was
premised on an incorrect history of the accepted incident. The Board finds that appellant failed
to meet his burden of proof to provide sufficient medical evidence to establish an injury as a
result of the September 21, 2011 employment incident.
The only narrative medical report OWCP received in support of the claim was that of
Dr. Harris. In an attending physician’s report dated October 12, 2011, Dr. Harris listed a history
that appellant attempted to subdue an assailant and fell to the ground. She diagnosed a left hip
strain and low back pain, noting upon examination that he experienced pain with flexion and
abduction. Dr. Harris checked a box indicating that the condition was caused or aggravated by
the employment activity, writing that appellant “fell while subduing suspect.” As noted,
appellant must submit medical evidence with a rationalized opinion on causal relationship
between the diagnosed conditions and the identified employment factors. In determining
whether a medical report provides a rationalized opinion on causal relation is whether it is based
on a complete and accurate factual background.9 Dr. Harris’s attending physician’s report
conflicts with the description of the September 21, 2011 incident provided by appellant on his
Form CA-1. Appellant stated that he helped in the arrest of an individual who he pushed against
a wall. He made no mention of a fall. Dr. Harris did not address how the accepted incident, of
appellant pushing an individual against a wall during an arrest, caused a left hip injury. Her
report is based on an inaccurate factual background. Because it is based on such an incomplete
or inaccurate factual background, it is of diminished probative value on the issue of causal
relationship, and is insufficient to support appellant’s claim.
Appellant also submitted on October 21, 2011 a prescription slip, a Form CA-20
attending physician’s report, and an October 21, 2011 Form OWCP-5c work capacity evaluation
from Dr. Harris. Neither the prescription slip nor the Form OWCP-5c work capacity evaluation
address the accepted incident as contributing to or causing appellant’s injury. Medical evidence
that does not address the causal relationship between a diagnosed condition and specified workrelated factors is of diminished probative value on the issue of causal relationship.10
Appellant also submitted a physical therapy notes from Mr. Comerouski in support of his
claim. A physical therapist is not a “physicians” as defined under FECA and, therefore, their
medical reports do not qualify as probative medical evidence supportive of a claim for federal

8

James Mack, 43 ECAB 321, 329 (1991).

9

See C.G., Docket No. 11-1087 (issued December 2, 2011); Joseph N. Fassi, 42 ECAB 677, 679 (1991).

10

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

workers’ compensation, unless such medical reports are countersigned by a physician.11 All but
one of the documents from Mr. Comerouski lack signatures by a physician.12 Therefore, these
documents do not qualify as probative medical evidence in support of appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained injury to his left hip or
lower back on September 21, 2011 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See 5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000).

12

The only document containing a signature from a physician is the December 1, 2011 addendum to
Mr. Comerouski’s physical therapy evaluation summary. Dr. Harris agreed with the proposed plan of care. Her
signature indicates only her agreement with the proposed plan of care and not her agreement with any medical
conclusions reached by Mr. Comerouski.

5

